DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed 12/27/2021 has been approved.

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 12/27/2021, with respect to claims 4 and 10 objected to for informalities, claims 1-20 rejected on the ground of non-statutory double patenting, claims 1, 2, 4-8, 10, 11, 13-16, and 18-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason (U.S. Pat. 8,311,942), claims 3 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Mason and Celedonia et al. (U.S. Pat. App. Pub. 2018/0123997), and claims 9 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Mason and O’Connor et al. (U.S. Pat. App. Pub. 2010/0241559) have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification,  ¶[0075]-[0077], Fig. 9, ¶[0070]-[0071], Fig. 8, and recited in independent claims 1, 10, and 18, in particular comprising:

receiving, by the client computer, an authentication credential from the user in response to the prompting; and
transmitting, by the client computer, an authentication message to a server computer, wherein the server computer initiates the actions with respect to services associated with the set of messages, wherein the server computer initiates actions with respect to the services by generating and submitting authorization request messages to one or more authorization computers, or wherein the server computer initiates actions with respect to the services by generating and submitting transaction initiation messages to a plurality of resource provider computers associated with the plurality of resource providers (claim 1; similarly recited in claims 10 and 18).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Janakiraman et al. (U.S. Pat. App. Pub. 2015/0372955) disclosed receiving and parsing promotional emails to determine promotional expiration dates relative to a current calendar date, i.e., within a predetermined time range.

	Rephlo (U.S. Pat. App. Pub. 2014/0244453) disclosed scanning received emails in an inbox at predetermined intervals to find and combine, i.e., aggregate, receipt/bill information, including dates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441